Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 1/22/2021.    
Claims 1-5, 11-15, and 20 are rejected.
Claims 6-10 and 16-19 are objected

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  “… said RSRP information providing information on at least one additional CBSD which can communicate with the first edge UE” is used.  The use of the word “said” implies that the RSRP of claim 4 and 14 refers to the same RSRP of claims 2 and 12, however the RSRP measured in claims 2 and 12 is the RSRP of the current cell used in order to group UEs of the current cell into cell and edge UEs, whereas the RSRP of claims 4 and 14 is the RSRP of a neighbor cell measured by an edge UE of the current cell.    Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,952,098. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application merely broadens the scope of independent claim 1 of U.S. Patent 10,952,098 by omitting limitations. All of the limitations of independent claim 1 of the instant application are contained within independent claim 1 of U.S. Patent No 10,952,098, except that independent claim 1 of the instant application refers to a wireless base station, whereas independent claim 1 of U.S. Patent 10,952,098 refers to a Citizens Broadband Radio Service Device (CBSD).  However, according to paragraph 48 of the specification, a CBSD device can serve as access points/ base stations, and also according to paragraph 60 of the specification, a CBSD device may incorporate eNodeB base station/access point functionality.  Therefore claiming a wireless base station instead of a CBSD device is merely broadening the scope of claim 1 of the parent U.S. Patent 10,952,098.    
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claims 2-10 depend on independent claim 1, and are rejected for the same reasons.  

Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,952,098. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 11 of the instant application merely broadens the scope of independent claim 11 of U.S. Patent 10,952,098 by omitting limitations. All of the limitations of independent claim 11 of the instant application are contained within independent claim 11 of U.S. Patent No 10,952,098, except that independent claim 11 of the instant application refers to a wireless base station, whereas independent claim 11 of U.S. Patent 10,952,098 refers to a Citizens Broadband Radio Service Device (CBSD).  However, according to paragraph 48 of the specification, a CBSD device can serve as access points/ base stations, and also according to paragraph 60 of the specification, a CBSD device may incorporate eNodeB base station/access point functionality.  Therefore claiming a wireless base station instead of a CBSD device is merely broadening the scope of claim 11 of the parent U.S. Patent 10,952,098.    
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claims 12-19 depend on independent claim 11, and are rejected for the same reasons.  

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,952,098. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 20 of the instant application merely broadens the scope of independent claim 20 of U.S. Patent 10,952,098 by omitting limitations. All of the limitations of independent claim 20 of the instant application are contained within independent claim 20 of U.S. Patent No 10,952,098, except that independent claim 20 of the instant application refers to a wireless base station, whereas independent claim 20 of U.S. Patent 10,952,098 refers to a Citizens Broadband Radio Service Device (CBSD).  However, according to paragraph 48 of the specification, a CBSD device can serve as access points/ base stations, and also according to paragraph 60 of the specification, a CBSD device may incorporate eNodeB base station/access point functionality.  Therefore claiming a wireless base station instead of a CBSD device is merely broadening the scope of claim 20 of the parent U.S. Patent 10,952,098.    
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 U.S.C 103 as being unpatentable over Cimpu (US 2020/0162929) in view of Jami (US 2003/0236094).

Regarding Claim 1, Cimpu teaches a communications method including operating a first wireless base station of a first cell, the method comprising (Cimpu, Fig 2, multiple CBSD devices, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality): 
receiving a power down message at the first wireless base station (Cimpu, Fig 11, paragraph 105, Fig 11 depicts operations performed by an electronic device, which may be a spectrum access system (SAS), paragraph 120, at step 1110 the electronic device moderates transmission by one or more CBSDs within the set of CBSDs when the estimated aggregate interference is higher than what is acceptable, paragraph 121, the moderation of the transmission by the one or more CBSDs includes reducing transmission power of the one or more CBSDs, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality); 
continuing to transmit packets to UEs at an edge of the first cell (Cimpu, paragraph 35, coverage area of CBSD devices, by definition a device within the coverage area of CBSD device, including edge devices, would receive transmissions from the CBSD).
Cimpu does not explicitly teach the below limitation:
decreasing, in response to the power down message, user equipment device (UE) inactivity timer length for one or more user equipment devices (UEs) from a first length to a second length; 
However Jami teaches the below limitation:
decreasing, in response to the power down message, user equipment device (UE) inactivity timer length for one or more user equipment devices (UEs) from a first length to a second length (Jami, paragraph 32, if the UE consumes a large amount of base station power, then a small value of inactivity timer is assigned to the UE, hence lowering inactivity timer of the UE is a way of reducing power for the base station and the cell, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cimpu by adding lowering UE inactivity timer in order to reduce cell power as taught by Jami.    Because Cimpu and Jami teach power control in a cell, and specifically Jami teaches lowering UE inactivity timer in order to reduce cell power for the benefit of the analogous art of selecting length of time of inactivity on a channel to release for use by another user terminal (Jami, abstract).

Regarding Claim 11, Cimpu teaches a communications system comprising: 
a first wireless base station of a first cell, the first CBSD including (Cimpu, Fig 2 multiple CBSD devices, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality): 
a network receiver that receives a power down message (Cimpu, Fig 11, paragraph 105, Fig 11 depicts operations performed by an electronic device, which may be a spectrum access system (SAS), paragraph 120, at step 1110 the electronic device moderates transmission by one or more CBSDs within the set of CBSDs when the estimated aggregate interference is higher than what is acceptable, paragraph 121, the moderation of the transmission by the one or more CBSDs includes reducing transmission power of the one or more CBSDs, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality); 
a wireless transmitter that continues to transmit packets to UEs at an edge of the first cell (Cimpu, paragraph 35, coverage area of CBSD devices, by definition a device within the coverage area of CBSD device, including edge devices, would receive transmissions from the CBSD).
Cimpu does not explicitly teach the below limitation:
a first processor that controls the first wireless base station to decrease, in response to the power down message, user equipment device (UE) inactivity timer length for one or more UEs from a first length to a second length; 
However Jami teaches the below limitation:
a first processor that controls the first wireless base station to decrease, in response to the power down message, user equipment device (UE) inactivity timer length for one or more UEs from a first length to a second length (Jami, paragraph 32, if the UE consumes a large amount of base station power, then a small value of inactivity timer is assigned to the UE, hence lowering inactivity timer of the UE is a way of reducing power for the base station and the cell, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cimpu by adding lowering UE inactivity timer in order to reduce cell power as taught by Jami.    Because Cimpu and Jami teach power control in a cell, and specifically Jami teaches lowering UE inactivity timer in order to reduce cell power for the benefit of the analogous art of selecting length of time of inactivity on a channel to release for use by another user terminal (Jami, abstract).

Regarding Claim 20, Cimpu teaches a non-transitory computer readable medium including a first set of computer executable instructions which when executed by a processor of a first wireless base station of a first cell cause the first wireless base station to (Cimpu, Fig 2, multiple CBSD devices, Fig 12 storage media 1249, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality): 
receive a power down message at the first wireless base station (Cimpu, Fig 11, paragraph 105, Fig 11 depicts operations performed by an electronic device, which may be a spectrum access system (SAS), paragraph 120, at step 1110 the electronic device moderates transmission by one or more CBSDs within the set of CBSDs when the estimated aggregate interference is higher than what is acceptable, paragraph 121, the moderation of the transmission by the one or more CBSDs includes reducing transmission power of the one or more CBSDs, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality); 
continue to transmit packets to UEs at an edge of the first cell (Cimpu, paragraph 35, coverage area of CBSD devices, by definition a device within the coverage area of CBSD device, including edge devices, would receive transmissions from the CBSD).
Cimpu does not explicitly teach the below limitation:
decrease, in response to the power down message, UE inactivity timer length for one or more UEs from a first length to a second length;
However Jami teaches the below limitation:
decrease, in response to the power down message, UE inactivity timer length for one or more UEs from a first length to a second length (Jami, paragraph 32, if the UE consumes a large amount of base station power, then a small value of inactivity timer is assigned to the UE, hence lowering inactivity timer of the UE is a way of reducing power for the base station and the cell, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cimpu by adding lowering UE inactivity timer in order to reduce cell power as taught by Jami.    Because Cimpu and Jami teach power control in a cell, and specifically Jami teaches lowering UE inactivity timer in order to reduce cell power for the benefit of the analogous art of selecting length of time of inactivity on a channel to release for use by another user terminal (Jami, abstract).

Claims 2 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Cimpu (US 2020/0162929) and Jami (US 2003/0236094), and further in view of Cui (US 2015/0351108).

Regarding Claim 2, Cimpu and Jami teach all the limitations of parent claim 1, but do not explicitly teach further comprising: 
operating the first wireless base station to group UEs being served by the first wireless base station into a group of edge UEs and a group of cell center UEs, said grouping being based on an indicator of UE distance from the center of the cell, said indicator of UE distance from the center of the cell being one of Reference Signal Received Power (RSRP) information or UE timing advance information;
However Cui teaches further comprising: 
operating the first wireless base station to group UEs being served by the first wireless base station into a group of edge UEs and a group of cell center UEs, said grouping being based on an indicator of UE distance from the center of the cell, said indicator of UE distance from the center of the cell being one of Reference Signal Received Power (RSRP) information or UE timing advance information (Cui, Fig 1, paragraph 23, in step S101 an edge UE is identified using RSRP, a UE that is not an edge UE would be considered a center UE, Fig 7, paragraph 56, in step S701, it is determined whether a UE is an edge UE by comparing RSRP);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cimpu and Jami by adding grouping UEs into edge and center UEs as taught by Cui.    Because Cimpu, Jami, and Cui teach transmission in a wireless network, and specifically Cui teaches grouping UEs into edge and center UEs for the benefit of the analogous art of a cooperative multipoint communication system (Cui, paragraph 1).

Regarding Claim 12, Cimpu and Jami teach all the limitations of parent claim 11, but do not explicitly teach wherein said first processor controls the operation of the first wireless base station to group UEs being served by the first wireless base station into a group of edge UEs and a group of cell center UEs, said grouping being based on an indicator of UE distance from the center of the cell, said indicator of UE distance from the center of the cell being one of Reference Signal Received Power (RSRP) information or UE timing advance information.
However Cui teaches wherein said first processor controls the operation of the first wireless base station to group UEs being served by the first wireless base station into a group of edge UEs and a group of cell center UEs, said grouping being based on an indicator of UE distance from the center of the cell, said indicator of UE distance from the center of the cell being one of Reference Signal Received Power (RSRP) information or UE timing advance information (Cui, Fig 1, paragraph 23, in step S101 an edge UE is identified using RSRP, a UE that is not an edge UE would be considered a center UE, Fig 7, paragraph 56, in step S701, it is determined whether a UE is an edge UE by comparing RSRP);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cimpu and Jami by adding grouping UEs into edge and center UEs as taught by Cui.    Because Cimpu, Jami, and Cui teach transmission in a wireless network, and specifically Cui teaches grouping UEs into edge and center UEs for the benefit of the analogous art of a cooperative multipoint communication system (Cui, paragraph 1).

Claims 3 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Cimpu (US 2020/0162929), Jami (US 2003/0236094), and Cui (US 2015/0351108), and further in view of Huang (US 2012/0329460).

Regarding Claim 3, Cimpu, Jami, and Cui teach all the limitations of parent claim 2, but do not explicitly teach wherein said step of decreasing UE inactivity timer length is performed for UEs in said cell center group of UEs and is not performed for UEs in said group of edge UEs.
However Huang teaches wherein said step of decreasing UE inactivity timer length is performed for UEs in said cell center group of UEs and is not performed for UEs in said group of edge UEs (Huang, paragraph 60, the communication system can increase throughput of a user equipment at the cell edge at the cost of reducing throughput of user equipment at the cell center, Cui had taught that reducing inactivity timer of a UE will reduce its power requirements from the cell);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cimpu, Jami, and Cui by adding reducing power at center UEs but not edge UEs  as taught by Huang.    Because Cimpu, Jami, Cui, and Huang teach transmission in a wireless network, and specifically Huang teaches reducing power at center UEs but not edge UEs  for the benefit of the analogous art of self optimization of interference coordination in communication systems (Huang, abstract).

Regarding Claim 13, Cimpu, Jami, and Cui teach all the limitations of parent claim 12, but do not explicitly teach wherein said decrease in the UE inactivity timer length is performed for UEs in said cell center group of UEs and is not performed for UEs in said group of edge UEs.
However Huang teaches wherein said decrease in the UE inactivity timer length is performed for UEs in said cell center group of UEs and is not performed for UEs in said group of edge UEs (Huang, paragraph 60, the communication system can increase throughput of a user equipment at the cell edge at the cost of reducing throughput of user equipment at the cell center, Cui had taught that reducing inactivity timer of a UE will reduce its power requirements from the cell);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cimpu, Jami, and Cui by adding reducing power at center UEs but not edge UEs  as taught by Huang.    Because Cimpu, Jami, Cui, and Huang teach transmission in a wireless network, and specifically Huang teaches reducing power at center UEs but not edge UEs  for the benefit of the analogous art of self optimization of interference coordination in communication systems (Huang, abstract).

Claims 4-5 and 14-15 are rejected under 35 U.S.C 103 as being unpatentable over Cimpu (US 2020/0162929), Jami (US 2003/0236094), and Cui (US 2015/0351108), and further in view of Jeong (US 2011/0183672).

Regarding Claim 4, Cimpu, Jami, and Cui teach all the limitations of parent claim 2, but do not explicitly teach further comprising: 
receiving at said first wireless base station said Reference Signal Received Power (RSRP) information and corresponding physical cell identity (PCI) information from at least a first edge UE, said RSRP information providing information on at least one additional wireless base station which can communicate with the first edge UE.
However Jeong teaches further comprising: 
receiving at said first wireless base station said Reference Signal Received Power (RSRP) information and corresponding physical cell identity (PCI) information from at least a first edge UE, said RSRP information providing information on at least one additional wireless base station which can communicate with the first edge UE (Jeong, Fig 2a, paragraph 29, in step 214, the UE 200 measures the RSRP of the source and neighbor eNBs to determine whether a handover condition is fulfilled, when the handover condition is satisfied, the UE generates the measurement report message including the information of the neighbor eNB 202 and sends the message to the source eNB 204 in step 216);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cimpu, Jami, and Cui by adding an edge UE sending RSRP and identity of neighboring cell as taught by Jeong.    Because Cimpu, Jami, Cui, and Jeong teach transmission in a wireless network, and specifically Jeong teaches an edge UE sending RSRP and identity of neighboring cell for the benefit of the analogous art of determining handover of a terminal (Jeong, abstract).

Regarding Claim 5, Cimpu, Jami, Cui, and Jeong further teach operating the first wireless base station to establish a connection with the additional wireless base station (Jeong, Fig 2a, paragraph 31, in step 224 a RRC connection reconfiguration message instructing the handover to the target eNB is sent to the UE).

Regarding Claim 14, Cimpu, Jami, and Cui teach all the limitations of parent claim 12, but do not explicitly teach further comprising:
a wireless receiver that receives at said first wireless base station said RSRP information and corresponding physical cell identity (PCI) information from at least a first edge UE, said RSRP information providing information on at least one additional wireless base station which can communicate with the first edge UE.
However Jeong teaches further comprising:
a wireless receiver that receives at said first wireless base station said RSRP information and corresponding physical cell identity (PCI) information from at least a first edge UE, said RSRP information providing information on at least one additional wireless base station which can communicate with the first edge UE (Jeong, Fig 2a, paragraph 29, in step 214, the UE 200 measures the RSRP of the source and neighbor eNBs to determine whether a handover condition is fulfilled, when the handover condition is satisfied, the UE generates the measurement report message including the information of the neighbor eNB 202 and sends the message to the source eNB 204 in step 216);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cimpu, Jami, and Cui by adding an edge UE sending RSRP and identity of neighboring cell as taught by Jeong.    Because Cimpu, Jami, Cui, and Jeong teach transmission in a wireless network, and specifically Jeong teaches an edge UE sending RSRP and identity of neighboring cell for the benefit of the analogous art of determining handover of a terminal (Jeong, abstract).

Regarding Claim 15, Cimpu, Jami, Cui, and Jeong further teach further comprising:
an additional wireless base station, said additional wireless base station being one of said at least one additional wireless base station (Cimpu, Fig 2 multiple CBSD devices, according to paragraphs 48 and 60 of the specification of the current application, a CBSD device can serve as access points/ base stations or may incorporate eNodeB base station/access point functionality); and 
wherein said first processor further controls the first wireless base station to establish a connection with the additional wireless base station (Jeong, Fig 2a, paragraph 31, in step 224 a RRC connection reconfiguration message instructing the handover to the target eNB is sent to the UE).

Allowable Subject Matter
Claim(s) 6-10 and 16-19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
For claims 6 and 16, the parent claims 5 and 15 are rejected with 4 references (Cimpu, Jami, Cui, and Jeong).   Barany (US 2011/0268007) teaches in paragraph 51 that with CoMP, multiple eNBs collaborate to transmit data on downlink or uplink, and teaches in paragraph 142 an eNB transmitting CoMP control messages to a second eNB.  However, it would not be reasonable to combine 5 references to reject claims 6 and 16, therefore claims 6 and 16 are objected to be allowed.
Claims 7-10 and 17-19 depend on claims 6 and 16 respectively, and are objected to be allowed for the same reasons.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Ljung (2015/0327167)
Kim (US 2014/0295820)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571) 272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412            

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412